The facts in this case are substantially similar to those in Caldwell v.Wilson, ante, 425, and the questions of law are identical. For the reasons given in that case, the judgment in this case, in the court below, is affirmed, and judgment will be entered here that the relator, Pearson, is entitled to the office of railroad commissioner now held by the defendant, Wilson; that the defendant is not entitled thereto, *Page 364 
(484) and that he be ousted therefrom, and that the relator, Pearson, be placed in the possession of said office, with all its records and appurtenances thereunto rightfully belonging.
Affirmed.